Advisory Action
	Applicant argues that Intel in view of Cai does not teach the amended limitations of independent claims 1, 8, 10, and 17.  Specifically, with respect to claim 1, Applicant argues Intel does not teach “wherein the SFI is used to indicate a slot structure corresponding to each slot of N slots, wherein a same slot structure is repeated for every N slots, N is a positive integer greater than 1; takes N slots as a cycle, and performs the data transmission within every N slots according to the slot structure corresponding to the each slot of the N slots” (Applicant’s emphasis)  Applicant contends that Intel teaches SFI can indicate, e.g., the slot format 1 for three consecutive slots starting from the current one that the indicated slot format corresponds to, or the slot format 2 for two consecutive slots starting from the current one that the indicated slot format corresponds to.  In contrast, Applicant asserts the present invention claims the SFI is used to indicate a slot structure within each slot of N slots, a same slot structure is repeated for every N slots, N is a positive integer greater than 1, then the slot structure of the slot (kN) is the same, the slot structure of the slot (kN+1) is the same, and the slot structure of the slot (kN+2) is the same, etc., wherein the k is 0, 1, 2, ... , therefore, the terminal device may take N slots as a cycle, and within each cycle perform data transmission according to the slot structure corresponding to each slot of the N slots.  Here, Applicant’s arguments seem drawn to the amended limitations “taking, by the terminal device, N slots as a cycle”.  As this limitations was not found in either of incorporated claim 5 or 6, a determination of allowability cannot be made without further search and consideration necessitated by amendments to the claims.

/BRIAN P COX/Primary Examiner, Art Unit 2474